Citation Nr: 0931124	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for allergic rhinitis and assigned an 
initial 10 percent rating.

In August 2008, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  The hearing transcript is associated with the 
claims file.  

This matter was remanded by the Board in January 2009 for 
additional development, which has been completed.


FINDING OF FACT

The Veteran does not have more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting and does not have 
polyps.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
allergic rhinitis and sinusitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6522-6514 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board is also 
cognizant of Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), 
which pertains to notice of the criteria necessary for an 
increased rating.  However, since the claim on appeal is a 
downstream issue from that of service connection, Vasquez 
notice is not required.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran on January 5, 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The Veteran was 
afforded a VA medical examination in August 2005, May 2007, 
and April 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

The Veteran seeks an initial rating greater than 10 percent 
for his service connected allergic rhinitis and sinusitis.  
The RO rated the Veteran under 38 C.F.R. § 4.97, Diagnostic 
Code 6522-6514 (2009).  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6522, a 30 percent rating applies where 
the evidence demonstrates polyps.  38 C.F.R. § 4.97.

Under Diagnostic Code 6514, a 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6514 (2009).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician."  Id.

The Veteran had a VA examination in August 2005.  The 
examiner reviewed the claims file.  During this examination, 
the Veteran reported taking various over-the-counter (OTC) 
medications to control his symptoms.  He said his symptoms 
are accompanied by rhinitis purulent at times, other times 
clear, coughing and wheezing.  He also noted that he has 
several episodes of sinusitis each year and is on four to 
five courses of antibiotics per year.  Headaches in the area 
of his maxillary and frontal sinuses are associated with his 
allergy symptoms.  On physical examination, the examiner 
found slight cobblestoning in the posterior pharynx.  No 
obstructions were found in the nostrils and no polyps were 
visible, weighing against an increased rating under DC 6522.

The Veteran had another VA examination in May 2007.  The 
examiner reviewed the claims file.  During this examination, 
the Veteran reported six to seven flare-ups in the past year.  
At the time of the examination the Veteran was on a ten day 
course of antibiotics for a sinus infection; however, the 
Veteran's current records from his private treatment provider 
were not available for the examiner to review.

The examination report states that the Veteran has occasional 
morning dry cough when he has a sinus allergy attack.  The 
examiner reported no obstructions or polyps and stated that 
the septum, turbinates, and nasal vestibule were normal, 
weighing against an increased rating under DC 6522.  It was 
noted that the Veteran has rhinorrhea, mild bilateral 
inflammation of the sinus passages.  The diagnosis was 
allergic rhinitis with no significant effects on the 
Veteran's occupation.

The Veteran had another VA examination in April 2009.  The 
examiner reviewed the claims file.  During this examination, 
the Veteran reported that his attacks are becoming more 
frequent, with an average of six to seven attacks per year, 
requiring antibiotics.  The examiner noted that the Veteran 
has a history of two incapacitating episodes of sinusitis per 
year requiring four to six weeks of antibiotic treatment, and 
a history of six non-incapacitating episodes of sinusitis per 
year lasting seven to fourteen days, consisting of headache, 
purulent drainage, and sinus pain.  The Veteran's current 
rhinitis symptoms include nasal congestion, itchy nose, 
watery eyes, and sneezing.  The sinusitis symptoms include 
purulent nasal discharge, sinus pain, and sinus tenderness, 
with occasional breathing difficulty.

The Veteran was tender around the maxillary and had a 50 
percent left nasal obstruction and a 20 percent right nasal 
obstruction.  No nasal polyps or septal deviations were 
observed, weighing against an increased rating under DC 6522.

Private treatment records from Dr. R.B.C., DO, dated November 
2006, indicate that the Veteran had chronic allergic 
panrhinosinusitis and mucoperiosteal thickening.  A letter 
dated August 2008 indicates that the Veteran has chronic 
recurrent nasal congestion, post nasal drainage, and 
parasinus pressure with frequent flare-ups of acute 
rhinosinusitis.  He stated that the Veteran's sinus films 
revealed mucoperiosteal thickening and abnormal tympanometric 
pressure, showing severe negative pressure.

An August 2008 letter from Dr. J.J.C., the Veteran's private 
treating physician, states that he has treated the Veteran 
since 1982 for his chronic sinusitis.  He stated that the 
Veteran's chronic allergic sinusitis has been a continual 
problem and that the Veteran has been treated at least six 
times per year for the condition over the past few years.  He 
stated that the Veteran has had recurrent headaches and sinus 
discomfort and that antibiotics and pain medication have been 
prescribed.  Letters dated April and June 2009 are 
duplicative of the August 2008 letter.

Medical records from Dr. J.J.C. indicate that the Veteran was 
treated for his sinusitis and allergic rhinitis in September 
2007, twice in December 2007, February 2008, April 2008, May 
2008, June 2008, April 2009, and June 2009.  It appears that 
the Veteran was either using or prescribed antibiotics or 
some other medication for his sinusitis at each treatment 
date.  However, it is unclear from the records whether the 
Veteran was prescribed prolonged antibiotic treatments, i.e. 
treatments lasting four to six weeks.  VA outpatient 
treatment records were also reviewed, but they do not show 
treatment of the Veteran's allergic rhinitis or sinusitis.

The Veteran testified in August 2008 that his attacks have 
increased to six to ten attacks per year and that he has had 
to take more antibiotics as a result.  He said that he has 
six or seven episodes treated with antibiotics and three to 
five without.  The episodes requiring antibiotics last two to 
three weeks and prevent him from getting out of bed and 
necessitate staying in a dark room.

For a severe episode, the Veteran calls his physician who 
then prescribes antibiotics, Ornade, Sudafed, aspirin, and 
other medications to stop the sniffling, runny nose, and 
headaches.  His symptoms generally include headaches, puffy 
eyes, runny nose, sneezing, and wheezing.

The Board has reviewed all of the evidence and has considered 
whether the Veteran is entitled to an increased rating under 
38 C.F.R. § 4.97, DC 6522.  However, as the record fails to 
show that the Veteran has allergic or vasomotor rhinitis with 
polyps, the Board finds that the Veteran is not entitled to 
an increased rating under DC 6522.

The Board has also considered whether the Veteran is entitled 
to an increased rating under 38 C.F.R. § 4.97, DC 6514.  The 
Veteran testified that he has suffered six or more allergic 
rhinitis or sinusitis attacks per year, most of which 
required antibiotics, and were accompanied by headaches, 
puffy eyes, runny nose, sneezing, and wheezing.  However, the 
Board finds the weight of the evidence indicates that the 
Veteran has suffered six non-incapacitating episodes per 
year, commensurate with the current percentage rating.  The 
Veteran has consistently maintained in written statements, in 
statements to the VA examiners, and in his testimony that he 
has suffered six or more attacks per year with symptoms such 
as headaches.  On the other hand, the April 2009 VA examiner, 
who reviewed the claims file that contained all relevant 
information and medical reports, indicated that the Veteran 
suffers 6 non-incapacitating episodes per year with symptoms 
such as headaches, purulent drainage, and sinus pain.  
Additionally, Dr. J.J.C. indicated that he treats the Veteran 
at least six times per year for the disability.  The 
treatment records and medical statements do not identify more 
than 6 non-incapacitating episodes.  Thus, the Board finds 
that the weight of the evidence favors a finding of six non-
incapacitating episodes of sinusitis per year, warranting the 
currently-assigned
10 percent disability rating under 38 C.F.R. § 4.97, DC 6514.  

The Board also considered whether the Veteran has had three 
or more incapacitating episodes per year warranting an 
increased rating; however, the April 2009 examiner indicated 
that the Veteran has had only two incapacitating episodes of 
sinusitis per year.  Thus, an increased rating is not 
warranted on the basis of incapacitating episodes under 
38 C.F.R. § 4.97, DC 6514.

The Board finds no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the Veteran's 
disability that would take the Veteran's case outside the 
norm to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R.  
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For the foregoing reasons, the Board concludes that the 
record does not support a rating greater than 10 percent for 
allergic rhinitis and sinusitis throughout the appeal period.  
Accordingly, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.





______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


